Orders unanimously modified by reducing the assessment for the year 1933 to the sum of $1,550,000, representing $550,000 for land value and $1,000,000 for the value of the building; and for the year 1934 to the sum of $1,525,000, which represents an assessment of $525,000 for the land and $1,000,000 for the building, and, as so modified, affirmed, with twenty dollars costs and disbursements to the appellants. Settle order on notice reversing findings inconsistent with this determination and containing such new findings of fact proved upon the trial as are necessary to sustain the judgment hereby awarded. Present — Martin, P. J., O’Malley, Townley, Dore and Cohn, JJ.